Citation Nr: 0001622	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased (compensable) rating for 
bilateral otitis media.

Entitlement to an increased (compensable) rating for left, 
scarred ear drum.

Entitlement to an increased (compensable) rating for right, 
scarred ear drum.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel




INTRODUCTION

The veteran had active service from October 1944 to July 
1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
January 1997 that denied increased (compensable) ratings for 
bilateral otitis media, and scarred ear drums in the left and 
right ears.  The case was previously before the Board in June 
1998 when it was remanded for further development.  Following 
that remand, the RO granted service connection for hearing 
loss due to otitis media and scarring of the ear drums and 
rated the hearing loss as noncompensable.  The veteran was 
notified of the decision and of his right to appeal the 
noncompensable evaluation, but an appeal was not filed.  
Therefore, the issue of entitlement to a compensable rating 
for hearing loss is not before the Board at this time. 

It is noted that on examination in August 1998, it appears 
that the examiner suggested that the veteran had tinnitus as 
a result of scarring of the ear drums.  This is an inferred 
claim for secondary service connection, which has not been 
considered by the RO.  As this issue is therefore not in 
appellate status at this time, it is referred back to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record does not show that the veteran has 
any suppuration or aural polyps in conjunction with his 
otitis media.

3.  No residuals other than hearing loss have been attributed 
to the veteran's scarred left and right ear drums.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
otitis media are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.3, Diagnostic Code 6200.

2.  The applicable criteria under the Rating Schedule 
provides for a noncompensable evaluation for scarring of the 
left and right ear drums.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6211.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show he was treated for 
otitis media in both ears during service.  A report of a 
separation examination dated in July 1946 noted that the 
veteran had scarred, dull ear drums bilaterally. 

A VA examination in May 1947 found that the veteran's 
auditory canals were normal, with no discharge noted.  

A physician statement received in April 1953 noted that the 
veteran had old perforations in both ear drums, the right 
greater than the left.  No evidence of recent discharge was 
noted.

A VA examination in June 1953 found the veteran's tympanic 
membrane in the right ear to be scarred, and the tympanic 
membrane in the left ear to be dull and scarred.  The 
diagnosis given was of residuals of bilateral otitis media, 
and bilateral hearing loss which was assessed as minimal.

A VA examination of the veteran's ears in January 1970 noted 
that the tympanic membrane in the left ear was dull and 
scarred, and that the tympanic membrane in the right ear was 
scarred.  The examiner listed diagnoses including residuals 
of otitis media, bilaterally, and hearing loss in the upper 
frequencies.

The report of a VA examination of the veteran's ears, dated 
in June 1992, noted that both ear drums were thickened.  The 
left drum was slightly retracted and did not move well on 
pneumatic massage.  The right drum moved well but was 
thickened and slightly retracted.  The diagnosis given was of 
a bilateral mild to moderate sensorineural hearing deficit 
consistent with presbycusis.

VA treatment records dated in October 1995 noted that the 
veteran's left tympanic membrane had a retraction pocket 
without any drainage or cholesteatoma, and that the veteran's 
right tympanic membrane was normal.

An examination in March 1996 noted that the veteran had 
impaired audition, and wore hearing aids.

A VA test for auditory brain responses (ABR) was conducted in 
May 1996 due to the veteran's asymmetrical hearing loss.  The 
impression given by the examiner noted that there was no 
indication of retrocochlear involvement.

A VA examination of the veteran's ears in December 1996 found 
the external ears and canals to be normal.  Both ear drums 
were slightly thickened and retracted, with no perforations 
noticed.  There was a distorted cone of light, and both ear 
drums were intact.  The diagnosis was of intermittent otitis 
media.

The veteran's ears were again examined in August 1998, and 
the examiner stated that the veteran denied any chronic 
drainage from either ear.  Physical examination found 
retraction of the pars flaccida on the left, the bottom of 
which could not be seen and was described as a cholesteatoma.  
The remainder of the left tympanic membrane was moderately 
scarred.  The right tympanic membrane was dull and scarred, 
and there was no evidence of fluid on either side.  

The assessment given with the August 1998 examination was of 
chronic otitis media.  The examiner also noted evidence of 
Eustachian tube dysfunction and tympanic membrane retraction 
on the left, with possible cholesteatoma.  

A VA audiological examination was conducted in August 1998.   
The examiner commented that the veteran had scarlet fever in 
service which resulted in scarred ear drums, hearing loss and 
a soft ringing in the right ear which occurred infrequently 
and lasted for only a few seconds.  The ringing was high 
pitched.

A September 1998 addendum to the August 1998 VA examination 
stated that the claims folder had been reviewed by the 
examiner, and that the veteran's service-connected otitis 
media and scarring had more likely than not contributed to 
his current hearing loss.  The examiner further stated that 
"in the presence of chronic infection and scarring, this 
directly impacts on the tone, pitch and sensorineural  
audiology ability."

Analysis

Generally, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claims concerned 
in this appeal are well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They 

are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When regulations concerning entitlement to a higher rating 
are changed during the course of a pending claim, the veteran 
is entitled to a decision on his claim under the criteria 
which are most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board notes that the veteran's claims relating to his 
bilateral otitis media and scarred ear drums (with 
accompanying hearing loss and tinnitus) were filed prior to 
June 10, 1999, when the rating criteria for hearing 
impairment and diseases of the ear were revised.  Therefore, 
under Karnas v. Derwinski, the veteran is entitled to 
consideration under the criteria in effect both before and 
beginning June 10, 1999, and a decision which reflects the 
criteria most favorable to him.

Entitlement to an increased (compensable) rating for 
bilateral otitis media 
In a rating action dated in May 1947, the RO granted service 
connection for otitis media and assigned a noncompensable 
evaluation for that disability.  The relevant criteria for 
rating the severity of the veteran's otitis media is through 
application of the provisions of Diagnostic Code 6200 of the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.


The criteria of Diagnostic Code 6200 which were in effect 
prior to June 10, 1999, provide that a 10 percent evaluation 
will be assigned for chronic, suppurative otitis media during 
the continuance of the suppurative process.  This is to be 
combined with ratings for loss of hearing.  A 10 percent 
rating is the maximum evaluation assignable under this 
diagnostic code.  Diagnostic Code 6200 (criteria in effect 
prior to June 10, 1999).

The new criteria under Code 6200, in effect beginning June 
10, 1999, provide that chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), will be 
evaluated as 10 percent disabling during suppuration or with 
aural polyps.  Hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull will be rated separately.  Diagnostic Code 6200 
(criteria in effect beginning June 10, 1999).

The evidence of record does not indicate that the veteran has 
had any suppuration or aural polyps in conjunction with his 
otitis media.  Examinations of the veteran's ears in October 
1995 and December 1996, as well as a VA examination of the 
veteran's ears in August 1998, were all negative for any 
suppuration from the veteran's ears.  Under the criteria in 
effect prior to June 10, 1999, a 10 percent rating is 
warranted during the continuance of the suppurative process.  
There is no evidence of any suppuration from the veteran's 
ears which would warrant a compensable rating under the 
criteria for Diagnostic Code 6200 in effect prior to June 10, 
1999.  

There is also no evidence of suppuration or the presence of 
aural polyps which would warrant a compensable rating under 
the Diagnostic Code 6200 criteria in effect beginning June 
10, 1999.  The veteran has contended in his form 9 received 
in May 1997 that he has had recurrent drainage from his ears.  
However,  this contention must be viewed in conjunction with 
the objective medical evidence of record and the pertinent 
rating criteria. The current medical evidence, including 
several VA examinations, found no clinical evidence of otitis 
media in the suppurative process, or any aural polyps.  
Therefore, the evidence does not support a compensable rating 
for otitis.

Entitlement to an increased (compensable) rating for left and 
right scarred ear drums
The applicable criteria for rating the veteran's left and 
right scarred ear drums is under Diagnostic Code 6211.  
According to the criteria of Diagnostic Code 6211, in effect 
both before and beginning June 10, 1999, perforation of the 
tympanic membrane warrants a noncompensable evaluation.  
Diagnostic Code 6211.  

The August 1998 VA examination found the veteran's ear drums 
to be moderately scarred on the left, and dull and scarred on 
the right.  The veteran has contended that his hearing loss 
is related to scarring of his ear drums, and the September 
1998 addendum to the August 1998 VA examination stated that 
there was a connection between scarring and hearing loss.  
The Board notes that hearing loss has been separately rated 
as partially due to scarring of the veteran's ear drums, and 
no other evidence has been received to provide a basis for a 
compensable rating for ear drum scarring.  There is no 
evidence that scars on the veteran's ear drums might warrant 
an extraschedular rating.  The manifestations fall squarely 
within the criteria set forth in the Rating Schedule, and an 
extraschedular rating is not warranted under § 3.321.

In the absence of findings relative to the veteran's service-
connected scarring of the left and right eardrums which would 
warrant going outside of the Rating Schedule, a 
noncompensable evaluation is proper under the provisions of 
Code 6211.  


ORDER

Entitlement to a compensable evaluation for bilateral otitis 
media is denied.

Entitlement to an increased (compensable) rating for left, 
scarred ear drum is denied.

Entitlement to an increased (compensable) rating for right, 
scarred ear drum is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals







